Citation Nr: 1235781	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  12-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of lung cancer.  

2.  Entitlement to service connection for residuals of lung cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In August 2008, the RO denied service connection for lung cancer and emphysema as a result of asbestos exposure.  The Veteran did not appeal that decision.  

2.  Evidence received since the August 2008 decision relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of lung cancer, is not redundant or cumulative of evidence previously submitted, and raises a reasonable possibility of substantiating the claim.  

3.  The evidence of record does not show that any residuals of the Veteran's lung cancer, including COPD and asthmatic bronchitis, are etiologically related to the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The August 2008 RO decision which denied the Veteran's claim of entitlement to service connection for lung cancer and emphysema as a result of asbestos exposure is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a); 20.1103 (2011).  

2.  Subsequent to the August 2008 RO decision, new and material evidence sufficient to reopen the claim for service connection for residuals of lung cancer has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.304(f) (2011).  

3.  Residuals of lung cancer, including COPD and asthmatic bronchitis, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the issue now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Given the determination reached in this decision regarding the Veteran's effort to reopen his lung cancer claim, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening the Veteran's claim at present without detriment to the due process rights of the Veteran.  

As to notice regarding the underlying service connection claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in September 2011 of the criteria for establishing service connection for his residuals of lung cancer disorder, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in the September 2011 correspondence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2012.  Nothing more was required.  

The duty to assist also has been fulfilled as VA and private medical records relevant to the Veteran's respiratory claim have been requested and obtained and the Veteran has been provided with a thorough and adequate VA examination of this claim.  

The Board also notes that the Veteran's service personnel records are missing from the claims file, and presumably were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In a March 2008 report, the NPRC notified the RO that all the Veteran's service personnel records were destroyed in the fire and that while alternate records often contain information which can be used to reconstruct parts of a lost service record, records of exposure to asbestos in service or records of the Veteran's jobs in service were the kind of records that cannot be reconstructed.  The Board is mindful that, in a case such as this, where service treatment records are lost or unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that the Veteran's service personnel records are not available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  

The Board finds that the available medical evidence is sufficient for an adequate determination of this claim.  There has been substantial compliance with all pertinent VA laws and regulations.  No further notice or assistance is required to fulfill VA's duty to assist in the development of a claim for benefits.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for residuals of lung cancer and that the evidence is otherwise sufficient to award service connection for this disability.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

A claim for service connection for lung cancer and for emphysema as a result of asbestos exposure was previously considered and denied by the RO in an August 2008 rating decision.  The Veteran failed to appeal this denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in August 2008 finding that there was no evidence of treatment for emphysema or another possible asbestos-related disability during service and there was no evidence of incurrence or aggravation of lung cancer or emphysema as a result of asbestos exposure in service or as a result of exposure to coral dust in service.  

At the time of the August 2008 RO decision that denied service connection for lung cancer and emphysema, the evidence of record consisted of service treatment records; VA examinations of non-respiratory disorders dated in October 1946, April 1996, November 1996, July 1997, September 1997, March 1999, and March 2008; transcripts of RO hearings held in December 1996 and June 1997 regarding other claims; private medical records from Dr. F.C.O., the Veteran's private physician, dated from June 2005 to February 2008; private medical records from Dr. J.T., the Veteran's surgeon, dated from October 2005 to January 2006; a private medical record from Dr. A.B.L., the Veteran's cardiologist, dated in January 2006; private medical records from Dr. G.A.Z., the Veteran's orthopedist, dated from December 2001 to November 2007; a notice from the National Personnel Records Center (NPRC) that all service personnel records, and any remaining service treatment records, were destroyed in the 1973 fire; and signed written statements submitted by the Veteran.  

Service treatment records showed normal lungs on the December 1942 enlistment examination and the December 1945 discharge examination.  

The private medical records showed that the Veteran was admitted to a private hospital in December 2005 and underwent a right thoracotomy and lower lobectomy for a non small cell carcinoma of the right lower lobe.  Treatment records showed that the nodule was picked up on routine surveillance, that a later CT scan showed another nodule had developed in the right upper lobe, and that a biopsy showed broncho-alveolar cell carcinoma.  It was noted that the Veteran never smoked, but was exposed to secondary smoke from his father.  Subsequent treatment records from Dr. F.C.O. indicated that the Veteran was treated for lung cancer status post lung resection and for asthmatic bronchitis/chronic obstructive pulmonary disease (COPD).  

In his written submissions, the Veteran asserted that he served with the Army Air Force in the South Pacific and that while on Tinian Island the Navy built an air field and runways there from crushed coral.  He stated that he travelled on a merchant marine ship for 40 days in the Pacific, which exposed him to asbestos, but as he never smoked he had no other risk factors for pulmonary disease but for his exposure to coral dust when he worked as a member of the ground crew at Tinian where he was present during and after many aircraft landings.  

In August 2011 the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for residuals of lung cancer.  Since the August 2008 RO decision the following evidence has been associated with the claims file: correspondence dated in August 2011 from Dr. F.C.O.; private medical records dated from December 2005 to June 2011; a private medical record from Dr. J.T. dated in December 2005; a February 2012 VA pulmonary examination; and written statements submitted by the Veteran and his representative.  

VA outpatient treatment records dated from January 1995 to May 2012 and found on VA's computer network also have been associated with the Veteran's Virtual VA electronic file and were considered by the RO in its June 2012 Statement of the Case.  (While only a few of the treatment records were actually printed out and associated with the paper claims file, the Board has reviewed all of the relevant and pertinent records.)  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of lung cancer.  The evidence submitted subsequent to the August 2008 RO decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claims were denied in August 2008 as the medical evidence of record did not show any evidence of treatment for emphysema or another possible asbestos-related disability during service and there was no evidence of incurrence or aggravation of lung cancer or emphysema as a result of asbestos exposure in service or as a result of exposure to coral dust in service.  

The evidence received subsequent to the August 2008 RO decision includes the August 2011 correspondence of one of the Veteran's private physicians, Dr. F.C.O., who stated that it was most likely that the Veteran's pulmonary disease was the result of some environmental exposure.  In addition, in his July 2012 VA9, Substantive Appeal, the Veteran claimed that after his lung cancer surgery he told Dr. F.C.O. of his exposure to coral dust during World War II and that the physician told him such was no doubt the root cause of his lung cancer.  The Veteran went on to state that was the meaning of Dr. F.C.O.'s comment in his August 2011 correspondence that the lung cancer was likely related to environmental exposure.  

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given the evidence of Dr. F.C.O.'s medical opinion letter, which must be presumed credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board notes too that apparently as a result of Dr. F.C.O.'s correspondence, the RO considered that new and material evidence had been received to reopen the claim (without ever stating such in a rating decision or Statement of the Case) as a VA examination and medical opinion were scheduled for February 2012.  

In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether there is a relationship or nexus between the Veteran's current residuals of his lung cancer and his period of active service during World War II.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for residuals of lung cancer is reopened, and the merits of the claim are further addressed in the decision below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, section H, 29, referencing ch. 2, section C (last updated September 29, 2006) (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).  VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1MR, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  Id., paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Id.  

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  Id., paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The Court has held that "neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service."  Dyment v. West, 13 Vet. App. 141 (1999).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Factual Background and Analysis

The Veteran seeks service connection for residuals of lung cancer.  In his written submissions, the Veteran has contended that he was exposed to coral dust in the South Pacific during World War II when he worked with the airport ground crew on Tinian Island after the Navy built an airport and runways from crushed coral.  He also contended that he was exposed to asbestos when he spent 40 days at sea in a merchant marine vessel called the USS SEA STAR during World War II.  

The Veteran's DD Form 214 identifies his military occupational specialty as airplane power plant mechanic and notes he participated in the offensive against Japan in the Western Pacific and received the Asiatic Pacific Theater Campaign Ribbon.  Otherwise, service personnel records are unavailable and presumed lost in the fire at NPRC, so it is not possible to corroborate whether the Veteran sailed on the USS SEA STAR or some other merchant marine vessel during his period of active duty.  

Available service treatment records show no complaints of, or treatment for, any respiratory condition.  His December 1945 discharge examination showed no abnormality of the lungs.  

Post-service, there is no indication of any respiratory disorder until 2005.  A June 2005 private treatment record of Dr. F.C.O. noted that the Veteran had been referred to his office after he was found to have a solitary pulmonary nodule in the right lower lobe.  It was also noted that the Veteran was a non-smoker, that he was retired from a quarter century's work at Pratt & Whitney, and that in his early years there may have been "brief contact" with asbestos.  Treatment records dated in November and December 2005 noted that a biopsy revealed a well differentiated adenocarcinoma of the lung.  

Other private medical records associated with the claims file showed that the Veteran was admitted to a private hospital in December 2005 and underwent a right thoracotomy and lower lobectomy for a non small cell carcinoma of the right lower lobe.  Treatment records showed that the nodule was picked up on routine surveillance, that a later CT scan showed another nodule had developed in the right upper lobe, and that a biopsy showed broncho-alveolar cell carcinoma.  Recovery was uneventful, but for a skin ulceration of the sacrum which was treated locally with solutions and dressings by visiting nurses.  It was noted that the Veteran never smoked, but was exposed to secondary smoke from his father.  

A February 2004 VA outpatient treatment record noted that the Veteran helped a friend wrap asbestos around a pipe 50 years before.  It also was noted that the Veteran had been admitted to a private hospital in December 2003 for influenza and was started on Adavir diskus for hyper reactive airways, but was now feeling great.  It was recorded that the Veteran had no history of allergies, hay fever, or asthma, but did have pneumonia twice as a child during the 1930s.  

An April 2008 VA medical record noted the Veteran's pulmonary problem list: COPD; lung cancer status post right lobectomy in 2005; and a history of asbestos exposure on the USS SEASTAR, when he was transported on this merchant marine vessel for 40 days but otherwise did not work with asbestos.  The examining physician noted that the Veteran just started using a nebulizer twice a day a few months ago, apparently after being told that he had emphysema.  It also was noted that the Veteran had been newly diagnosed with COPD and reactive airways disease by a private provider, but that there had been no reoccurrence of his lung cancer.  

Recent treatment records from Dr. F.C.O. indicate that the Veteran has been treated for lung cancer status post right upper lobe lung resection and for COPD with asthmatic bronchitis.  A June 2011 treatment record noted that the Veteran had been free of cancer for more than five years, that he was stable from a pulmonary perspective, and that there was no evidence of suspicious pulmonary findings.  

Private CT scans from 2009, 2010, and 2011 generally showed stable post-surgical changes of the right lower lobectomy and little evidence of suspicious pulmonary findings.  

August 2011 correspondence from the Veteran's private physician, Dr. F.C.O., recited that the Veteran was under his care with a history of lung cancer and COPD with asthmatic bronchitis.  Dr. F.C.O. noted that the Veteran's COPD was now controlled with Pulmicort Respules and DuoNeb and that he was a lifelong nonsmoker.  The physician opined that it was most likely that the Veteran's pulmonary disease was a result of some other environmental exposure and that he could be contacted for additional information.  

The Veteran underwent a VA pulmonary examination in February 2012.  The VA examiner noted that the Veteran was diagnosed with COPD shortly after his right lower lobe lobectomy.  The Veteran was treated with three different nebulizers twice a day and did not require oxygen therapy.  Last chest CT scan in June 2011 was unremarkable.  The Veteran complained of shortness of breath with minimal exertion.  His symptoms generally resolved with rest.  It also was noted that he was recently diagnosed with sleep apnea.  

The Veteran denied any smoking and told the examiner that he grew up on a dairy farm in Maine.  In service he was a power plant specialist and crew chief on Tinian Island for one year.  He told the examiner that prior to missions, the runways were sprayed with water, but once the coral dried out it would be dusty when the planes took off.  The Veteran said that he was nearby where the planes were parked.  He denied any respiratory problems in service.  He told the examiner that post-service he returned to Pratt & Whitney where he worked for 35 years as a tool maker and machinist before going into quality control.  

On examination, it was noted that the Veteran had no current residual conditions or complications due to his lung cancer, except for the COPD with asthmatic bronchitis.  A relatively normal pulmonary function test from December 2011 was reviewed.  After a review of the claim file, including Dr. F.C.O.'s August 2011 opinion letter and the Veteran's statements of exposure to coral dust and asbestos, the VA examiner opined that with limited exposure in service for no more than three years, it was less likely as not that his lung cancer and COPD were related to his service.  She thought it more likely that another environmental exposure was the cause.  The examiner noted that there was no evidence in the claims file to suggest that exposure to coral dust caused lung cancer or COPD/asthmatic bronchitis 60 years after exposure.  She noted that other environmental exposures were likely contributing, such as second-hand smoke or the Veteran's work in the shop as a machinist and tool maker.  She stated that she could not determine what degree either contributed without resorting to speculation.  She also noted that Dr. F.C.O.'s opinion letter had not been specific about what environmental exposure had caused the respiratory disorders.  

In a January 2012 VA treatment record, it was noted that the Veteran's chest was clear to auscultation bilaterally and that he continued nebulizer treatment for COPD.  

In his July 2012 VA9, Substantive Appeal, the Veteran claimed that after surgery he told Dr. F.C.O. of his exposure to coral dust and that the physician told him this was no doubt the root cause of his lung cancer.  The Veteran asserted this was the meaning of Dr. F.C.O.'s comment in his August 2011 correspondence that the lung cancer was likely related to environmental exposure.  

Based on a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current residuals of lung cancer were incurred as a result of any established event, injury, or disease during active service.  The Board notes that the February 2012 VA examiner identified no current residuals of the Veteran's lung cancer surgery but for COPD with asthmatic bronchitis.  Further, recent private medical records of Dr. F.C.O. reported the Veteran's respiratory diagnoses as lung cancer status post right upper lobe lung resection and COPD with asthmatic bronchitis.  Therefore, the Board finds that the Veteran has a current respiratory disorder for purposes of establishing service connection.  

While the Veteran does have a current disability and meets the first requirement for establishing service connection, the Board finds that the evidence of record fails to show that any residuals of his lung cancer are related to his period of active duty.  There is no credible evidence that the Veteran incurred or aggravated any respiratory problem while he was in service.  As noted above, service treatment records do not reflect any complaints of, or treatment for, a respiratory disorder and his discharge examination in December 1945 reflected normal lungs.  While service personnel records are missing and cannot confirm that he sailed in the Pacific aboard a merchant marine vessel for 40 days, the Board can assume the Veteran is both competent and credible when he makes this assertion.  However, in his written submissions, the Veteran does not claim that he worked with asbestos during this voyage, but merely was exposed to it because of his sea transportation.  

While the Veteran denied any environmental exposure aside from exposure to asbestos and exposure to coral dust while in service, the Board notes that the claims file contains additional information of possible environmental exposure.  For example, the April 2004 VA treatment record noted that the Veteran helped a friend wrap asbestos around a pipe 50 years before (or approximately 1954, or nine years after discharge from service).  In addition, he consistently reported more than 25 years of employment as a machinist at Pratt & Whitney both before and after service.  

Medical records associated with the claims file do not reflect any respiratory complaints subsequent to service until 2005.  In this regard, the Board notes that it may consider the passage of a lengthy period of time in which the Veteran did not complain of the disability at issue when determining whether or not to grant service connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The absence of any medical evidence of the Veteran's complaint of a respiratory problem for approximately 60 years after his separation from service thus is significant evidence against granting service connection.  

The Board also notes that the Veteran has not submitted medical evidence of a nexus, or relationship, between his residuals of lung cancer and his period of active duty.  The August 2011 correspondence of Dr. F.C.O. noted that the Veteran was a lifelong nonsmoker and that it was most likely that the Veteran's pulmonary disease was a result of some other environmental exposure.  However, Dr. F.C.O. failed to state, as the Veteran claims, that the lung cancer was due to the Veteran's exposure to coral dust in the South Pacific during World War II.  The February 2012 VA examiner also failed to provide a positive nexus opinion.  Rather, she found that with his limited exposure in service for three years, it was less likely as not that his lung cancer and COPD 60 years later was due to exposure to asbestos or to coral dust.  

The Board has considered the assertions the Veteran has advanced on appeal in his written statements.  However, the Veteran cannot establish a service connection claim on the basis of his assertions alone.  The Board acknowledges the Veteran's contention that his lung cancer is related to his exposure to asbestos or to coral dust during active service.  The Veteran is competent to relate his service experiences, such as exposure to coral dust in the Pacific Theater.  He is also competent in this regard to report experiencing pulmonary symptoms, such as shortness of breath.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he has not claimed he experienced pulmonary symptoms from discharge in 1945 up and until his lung cancer surgery in 2005.  

In addition, the Veteran is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Robinson v. Shinseki, a non-precedential case, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, the Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

In this case, the Board finds that the Veteran is not credible as to his assertions that his lung cancer was caused by his exposure to asbestos or coral dust while in service.  The Board also notes that the Veteran is not competent or credible to state that he has a current pulmonary disorder related to his period of active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran has quoted Dr. F.C.O. as telling him that his lung cancer was the result of exposure to coral dust in service, the Board notes that Dr. F.C.O. did not claim such in his August 2011 medical opinion letter.  

An asbestos-related illness or a respiratory illness based on exposure to coral dust is not a disorder which is simple to identify.  Further, the Veteran has not put forth evidence to demonstrate that he was, at any time, diagnosed with a pulmonary disorder in service, or demonstrated that he currently has a pulmonary diagnosis post-service which is linked to his period of active duty, to include exposure to coral dust or to asbestos.  See Jandreau.  

Further, he is not competent to conclude that any current respiratory disorder was caused by this exposure.  Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the Veteran's assertions in this matter simply do not constitute persuasive evidence in support of his claim.  

As noted above, the etiology opinion rendered by the VA examiner does not support the Veteran's contention.  The February 2012 VA examiner opined that with the Veteran's limited exposure in service for no more than three years, it was less likely as not that his lung cancer and COPD were related to service.  She thought some other environmental exposure was the cause, but declined to speculate how much second hand smoking or work in the shop contributed.  The VA examiner was definite, however, that there was no evidence in the claims file to even suggest that exposure to coral dust caused lung cancer or COPD/asthmatic bronchitis 60 years after exposure.  She also noted that the private medical opinion also had failed to be specific about what environmental exposure had caused the Veteran's lung cancer.  

Thus, the Board's review of the evidence of record shows there is neither persuasive evidence of service incurrence in this case or medical evidence of a nexus, or relationship, between the Veteran's current residuals of lung cancer and his period of active service, to include exposure to coral dust or asbestos.  Given the absence of probative medical evidence in support of the Veteran's claim, for the Board to conclude that the Veteran currently has a respiratory disorder that is due to his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

For the foregoing reasons, the claim for service connection for residuals of lung cancer must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

New and material evidence having been received, the claim for service connection for residuals of lung cancer is reopened.  To this extent and this extent only, the appeal is granted.

Service connection for residuals of lung cancer is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


